IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30861
                           Summary Calendar



     MYRTLE M. ROBINSON,

                                            Plaintiff-Appellant,

          versus


     KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.




           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 98-CV-1287

                             June 6, 2000

Before GARWOOD, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Myrtle M. Robinson appeals the district court’s affirmance

of the Social Security Commissioner’s denial of supplemental

security income.   She contends that the Administrative Law

Judge’s (ALJ) finding that her nonexertional mental impairment

was non-severe violated the remand order of the Appeals Council,

contravenes governing case law, and is not supported by the


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidence.   Robinson also avers that the ALJ failed to combine her

mental impairment with her other impairments found severe at Step

2 of the sequential process and erred by relying solely on the

Medical Vocational Guidelines to deny benefits at Step 5 of the

sequential process.

     Based upon a careful review of the record, the briefs, and

applicable law, we conclude both that there was substantial

evidence in the record to support the Commissioner’s decision

that Robinson was not disabled at any point during the relevant

period and that the Commissioner used proper legal standards in

evaluating the evidence.   See villa v. Sullivan, 895 F.2d 1019,

1021 (5th Cir. 1990).   The district court’s judgment is AFFIRMED.




                                 2